Citation Nr: 0003542	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  94 - 36 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder prior to September 1, 1993.

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder on and after September 1, 1993. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to May 1971, 
including service in the Republic of Vietnam from December 
1968 to December 1969, and from July 1970 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1992 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 10 
percent evaluation.  The veteran appealed, seeking an 
evaluation in excess of 10 percent for his PTSD.  During the 
pendency of this action, a rating decision of September 1994 
granted an increased rating of 30 percent for the veteran's 
service-connected PTSD, effective September 1, 1993.  The 
veteran continued his appeal for an increased evaluation, 
seeking, in addition, an effective date prior to prior to 
September 1, 1993, for assignment of a 30 percent evaluation 
for PTSD.

This case was previously before the Board in August 1997 and 
in May 1998, and was Remanded to the RO on both occasions for 
special VA psychiatric examinations of the veteran by board 
certified psychiatrists in accordance with the diagnostic 
procedures outlined in the fourth edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  The 
requested examinations and other requested actions have been 
satisfactorily completed, and the case is now before the 
Board for further appellate consideration. 


FINDINGS OF FACT

1.  The veteran's appeals for a rating in excess of 10 
percent for PTSD prior to September 1, 1993, and for a rating 
in excess of 30 percent for PTSD on and after September 1, 
1993, are each plausible because they are capable of 
substantiation.

2.  Prior to September 1, 1993, the veteran's service-
connected PTSD was manifested by moderate subjective stress, 
an angry affect, a restricted but appropriate mood, and no 
more than moderate difficulty in social, occupational or 
school functioning.

3.  Effective on and after September 1, 1993, the veteran's 
service-connected PTSD was manifested by subjective 
complaints of PTSD symptomatology, minimal findings on mental 
status examinations, and Global Assessment of Functioning 
estimates ranging from mild to no more than moderate; without 
findings or diagnoses of psychosocial stressors associated 
with service trauma or PTSD symtomatology.  

4.  A rating in excess of 10 percent for PTSD is not 
warranted prior to September 1, 1993.

5.  A rating in excess of 30 percent for PTSD is not 
warranted on and after September 1, 1993.


CONCLUSIONS OF LAW

1.  The veteran's appeals for a rating in excess of 10 
percent for PTSD prior to September 1, 1993; and for a rating 
in excess of 30 percent for PTSD on and after September 1, 
1993, are each well grounded because they are plausible and 
capable of substantiation.  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991).

2.  The schedular criteria for a rating in excess of 10 
percent for PTSD were not met prior to September 1, 1993.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, 
§§ 4.7, 4.125, 4.130, 4.132, Diagnostic Code 9411( prior to 
and on and after November 7, 1996).

3.  The schedular criteria for a rating in excess of  30 
percent for PTSD were not met on September 1, 1993, or 
subsequently.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991);  
38 C.F.R. Part 4, §§ 4.7, 4.125, 4.130, 4.132, Diagnostic 
Code 9411 (prior to and on and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims for a rating in 
excess of  10 percent for PTSD prior to September 1, 1993, 
and for an increased rating of  30 percent for PTSD on and 
after September 1, 1993 are plausible and are thus "well 
grounded" within the meaning of  38 U.S.C.A. §  5107(a) 
(West 1991).  A claim for an increased rating is generally 
well grounded when the appellant indicates that he has 
suffered an increase in disability.  Proscelle v. Derwinski,  
2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 
(1997).  We further find that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claims has been satisfied.  38 U.S.C.A. §  
5107(a)(West 1991).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran, that he has declined a personal hearing, and 
that he underwent VA psychiatric examinations in connection 
with his claim in November 1991, in August 1994, in October 
1997, and in September 1998.  On appellate review, the Board 
sees no areas in which further development might be 
productive.

The veteran's service medical and administrative records show 
that he served on active duty from May 1968 to May 1971; and 
that he served in the Republic of Vietnam from December 1968 
to December 1969 and from July 1970 to May 1971.  His DD Form 
214 shows that his Military Occupational Specialty (MOS) was 
Single Rotor Helicopter Repairman (67N) throughout his period 
of active service.  He received no awards or decorations for 
valor, was not wounded in combat, and did not receive the 
Combat Infantryman Badge.  He injured his left foot and ankle 
at Fort Knox in June 1968, and sustained a traumatic 
amputation of the distal phalanx of his right index finger in 
June 1969 when he stood up while on guard duty, accidentally 
discharging the shotgun he carried.  His service medical 
records and report of service separation examination are 
silent for complaint, treatment, findings or diagnosis of any 
psychiatric abnormality.  He earned an Aircrewman's Badge, 
participated in three campaigns, and served as a line crew 
chief.

The veteran's original claim for VA disability compensation 
benefits, received in June 1971, made no mention of a 
psychiatric disability.  

The veteran's initial claim for a psychiatric disability was 
received at the RO on August 1, 1991.  In support of that 
claim, he submitted outpatient treatment records showing that 
he was seen in the mental health clinic at the VAMC, Dayton 
from February 1991 to July 1991.  Psychological testing 
showed that on a combat questionnaire, he indicated high 
combat stressors, with a score of 124.  It was indicated that 
PTSD symptoms had occurred rarely to sometimes with moderate 
subjective stress.  The assessment was adjustment disorder 
versus Vietnam, possible PTSD; and adjustment disorder with 
depressive features versus mother's death.  

A report of VA psychiatric examination, conducted in November 
1991, cited a combat history offered by the veteran, 
including his assertion that he saw combat on a daily basis, 
as well as the veteran's self-report of PTSD symptomatology 
consisting of nightmares and flashbacks.  The examiner failed 
to review the veteran's claims folder or his service medical 
and administrative records.  It was noted that the veteran 
stated that he was 40 percent disabled from a left ankle 
disability; 30 percent disabled from impaired hearing; 20 
percent for traumatic amputation of the right index finger, 
with a total disability rating of 90 percent [sic].  Mental 
status examination revealed that he was well-oriented and 
alert.  His affect was angry.  His mood was neutral, his 
intellect average, his memory adequate, and his insight and 
judgment fair.  He denied suicidal or homicidal intent, and 
there was no evidence of hallucinations or delusions, or 
obsessions or compulsions.  He stated that he slept about 
eight hours at night, and that his appetite was good.  The 
Axis I diagnosis was PTSD, while his Axis IV psychosocial 
stressors were shown to be severe and related to his chronic 
illness.  His Axis V Global Assessment of Functioning was 
60/60 for the present and the past year, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  The examiner stated that 
the veteran was permanently and totally disabled due to his 
PTSD, and incapable of sustained remunerative employment.  

A rating decision of March 1992 granted service connection 
for PTSD, effective August 1, 1991, the date of receipt of 
the veteran's claim, and assigned a 10 percent rating for 
that disability.

A July 1987 decision from an Administrative Law Judge, Social 
Security Administration, found the veteran unable to work 
since May 1986 due to orthopedic disabilities.  No 
psychiatric conditions were noted as contributing to the 
veteran's disability. 

A VA hospital summary, dated in August 1993, showed that the 
veteran was admitted with complaints of PTSD symptomatology.  
Mental status examination disclosed that the veteran's 
thought content involved PTSD symptoms, and his mood was 
restricted but appropriate.  The remainder of the mental 
status examination was normal.  He subsequently indicated 
that his wife had hurt her back earlier that day; that he had 
come to the hospital because his disabilities made it 
difficult for him to get around; and that his worsening 
physical disabilities were making him feel depressed.  He 
subsequently began requesting treatment specifically for his 
PTSD symptoms, but declined participation in a PTSD program.  
The diagnoses at hospital discharge included PTSD; other life 
circumstance problems; and a number of physical ailments.  

A VA hospital summary, dated from January to February 1994, 
showed that the veteran was admitted with complaints of 
worsening symptoms of PTSD and depression.  Mental status 
examination disclosed that the veteran was well-oriented and 
alert; that his thought content involved PTSD symptoms; that 
he appeared anxious and dysphoric and reported his mood as 
"on the edge"; and that his mood was restricted but 
appropriate.  His memory was intact, his cognition well-
preserved, his insight and judgment were fair, and he denied 
homicidal ideation or auditory hallucinations.  He again 
declined to participate in a PTSD program.  He subsequently 
acknowledged that his family frequently needed a respite from 
him, and that when that occurred he comes into the hospital.  
At the time of discharge, he was sleeping through the night 
without complaint.  The Axis I diagnoses at hospital 
discharge were PTSD and a generalized anxiety disorder, while 
his Axis IV psychosocial stressors were identified as 
moderate life circumstance problems.  The Axis V GAF score 
was 65, with past year of 55 to 65.

A report of VA psychiatric examination, conducted in August 
1994, cited the veteran's complaints of PTSD symptomatology, 
and his statement that since he retired from General Motors 
in 1986 due to ankle and back problems after 22 years of 
continuous employment, his condition had deteriorated.  He 
related that he was confined to a wheelchair, causing 
frustration, depression, anxiety, tremulousness and 
shakiness.  He related that he was a helicopter crew chief, 
was involved in active combat, was shot down, and had cruel 
and gruesome experiences, and that he also had underground 
combat experiences.  Mental status examination revealed that 
the veteran had a somewhat increased anxiety level, but was 
well-oriented, cooperative, and attentive; that his speech 
was coherent, relevant, and goal-directed; that his memory 
was intact; that he could perform calculations and interpret 
proverbs; and that his intellectual functioning was fairly 
average.  He had a good appetite, and did not report any mood 
swings, obsessive-compulsive tendencies, history of acute 
anxiety or panic attacks, or major depressive features.  He 
did not display any psychotic symptoms, looseness of 
associations, tremor of the extended hands, active signs of 
organic brain deficit, or suicidal or homicidal ideation, and 
there was no evidence of a thinking disorder.  The Axis I 
diagnosis was PTSD.  The examiner indicated that the 
veteran's PTSD syndrome was still present , but the intensity 
and degree was well-controlled with medication and outpatient 
treatment, and he was quite capable of handling his affairs.  

A rating decision of September 1994 increased the rating for 
the veteran's service-connected PTSD from 10 percent to 30 
percent disabling, effective September 1, 1993.  

A VA hospital summary, dated from June to July 1995, showed 
that the veteran was admitted after he became agitated during 
a regular outpatient check-up, had words with the staff, and 
decided that, as his medication had been changed, he needed 
to be watched for possible side effects.  His spouse reported 
decreased interest in his regular activities, and that the 
veteran was preoccupied with his father's serious cardiac 
illness.  The veteran complained of flashbacks about the war 
of increasing frequency.  Mental status examination on 
admission disclosed that the veteran was well-oriented, 
alert, and cooperative, with appropriate gestures; that his 
affect was depressed but wide-ranging and reactive; that he 
had normal speech; that his insight was fair and his judgment 
intact; and that his thought processes were coherent, logical 
and goal-directed.  There was no evidence of 
circumstantiality or tangentiality, suicidal or homicidal 
ideation, or unusual ideas, concerns, delusions, or 
preoccupations.  His medication was increased and his sleep 
improved.  The veteran declined participation in a PTSD 
program, and was never evaluated.  During his 
hospitalization, his father died.  The Axis I diagnoses were 
major depression and chronic PTSD; the Axis IV psychosocial 
stressors were shown as bereavement due to father's death, 
decreased mobility, and poor extended social support system; 
and the Axis V GAF score was 65, indicative of mild symptoms.  

A report from a clinical psychologist, dated in July 1995, 
shows that following hospital discharge, the veteran appeared 
considerably improved, and reported better concentration, 
renewed interest in his former activities, and that he was 
sleeping soundly.  

A Supplemental Statement of the Case issued in August 1995 
recharacterized the issues on appeal as entitlement to a 
rating in excess of 10 percent prior to September 1, 1993; 
and entitlement to a rating in excess of 30 percent on and 
after September 1, 1993.  

Pursuant to the Board's Remand order of August 1997, the RO 
scheduled another VA psychiatric examination of the veteran 
by a board certified psychiatrist in order to determine the 
current extent of his service-connected PTSD under the 
criteria provided in the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV), and codified 
at newly designated  38 C.F.R. §§ 4.125-4.130 (in effect on 
and after to November 7, 1996).  The examining psychiatrist 
was to review the veteran's claims file prior to the 
requested examination, and to express an opinion as to the 
degree of disablement resulting from the veteran's service-
connected PTSD both prior to and subsequent to September 1, 
1993.

A report of VA psychiatric examination, conducted in October 
1997, shows that the examiner reviewed the veteran's service 
medical and administrative records, and the reports of VA 
outpatient treatment, hospital summaries, and examination 
reports of the veteran.  Psychological testing was conducted, 
including the MMPI2, the Mississippi Combat Scale, and the 
Rorschach test, and a clinical interview was obtained.  The 
examiner noted that he asked the veteran a number of open-
ended questions about PTSD symptoms, to which he gave 
uninformative answers or changed the subject, and that he 
displayed similar behavior when questioned about 
relationships, jobs, etc.  Mental status examination revealed 
that the veteran was alert and well-oriented, a moderate 
range of affect was present, and his speech mechanisms and 
mannerisms were within normal limits.  There was an obvious 
manipulative style to his presentation, he was an impeachable 
historian, fabrications and/or grandiose beliefs were 
obvious, and his grandiose self-reports had a delusional 
quality.  His thinking was concrete, no significant mood was 
noted, he displayed a superficial interpersonal style, and 
much of his trauma was related in a matter-of-fact tone.  No 
abusive, suicidal or homicidal ideation was noted.  

The examiner noted that the reports of psychological testing 
of the veteran strongly indicated a conscious mental set of 
ascribing to a great deal of psychopathology and problems; 
that there was conscious exaggeration and production of 
symptoms; that the veteran was very self-centered and 
overestimated his worth; that such overestimation of his 
worth dominated his thinking; and that he he engaged in 
elaborate defenses and rationalizations when that 
overestimation was challenged, with resulting difficulties 
when interacting with others.  He called attention to the 
veteran's statement that his right index finger was "shot 
off by a .51 caliber round", although the service medical 
records show that he sustained a traumatic amputation of the 
distal phalanx of his right index finger when he stood up 
while on guard duty, accidentally discharging the shotgun he 
carried.  The veteran further alleged that he had several 
Army Commendation medals; that he had three Air Medals; that 
he was shot down three times; that he has the silver wings of 
a "combat aviator;" and that he was second in command of 
the helicopter, taking the helicopter commander's seat "if 
he went down" and flying the aircraft.  The veteran's DA-20 
file (administrative and personnel records) fail to reflect 
any flight training of the veteran.  

The October 1997 report of VA psychiatric examination 
disclosed that the examiner felt that the veteran did not 
have PTSD at all; that his alleged traumatic experiences were 
grandiose statements and outright fabrications; and that his 
self-report of symptoms was superficial and inaccurate in 
some cases.  He concluded that the correct Axis I diagnosis 
was affective disorder, while the Axis II diagnosis was 
dependent personality disorder.  Because the examiner 
determined that the clinical data did not support a diagnosis 
of PTSD, and because he disagreed with the diagnosis of PTSD, 
he declined to give a multiaxial assessment, further noting 
that the veteran's manner precluded specific statements about 
his vocational and interpersonal impairments prior to and 
subsequent to September 1993.

The case was again Remanded to the RO in May 1998 in order to 
obtain another VA psychiatric examination of the veteran and 
a multiaxial diagnosis.

A report of VA psychiatric examination, conducted in 
September 1998, cited the veteran's family, marital, 
occupational, medical, and military history, and noted his 
complaints of poor sleep, frequent flashbacks, nightmares, 
and associated PTSD stressors and symptomatology.  Mental 
status examination revealed that he was well-oriented, his 
speech that was goal-directed and normal in tone and flow, he 
was relevant and logical, and his affect was appropriate to 
his thought content.  His retention and recall were good, and 
there was no memory loss or impairment of short-term or long-
term memory.  He complained of getting anxious at times, 
appeared hopeless, helpless, and worthless, and his mood was 
very depressed.  No inappropriate behavior was noted, his 
ability to maintain personal hygiene was fair, there was no 
thought-blocking, no obsessive or ritualistic behaviors were 
present, and he denied suicidal or homicidal ideations or 
delusions or hallucinations.  The Axis I diagnosis was PTSD 
with some features of major depression; the Axis III 
diagnosis included a long list of physical problems, 
including a "combat wound" [sic] of the left ankle. The 
Axis IV psychosocial stressors were estimated as severe due 
to the accumulative effect of his physical problems, 
psychological problems, social withdrawal and inability to 
work and provide for the family, and low self-esteem.  The 
Axis V GAF score was 60 for the present and past year.  The 
examiner stated that she thought the veteran was suffering 
from PTSD worsened by his depressive symptoms, that his 
subjective symptoms had significantly increased since 1991, 
and that he was not psychotic.

In an Addendum to that report, dated in January 1999, the 
examiner noted that she had reviewed the veteran's claims 
file; that she estimated his GAF score at 60 currently and in 
past years; that she believed that his subjective symptoms 
had increased since 1991; and that she did not feel that he 
was competent to handle his funds.  As to the extent of 
disability deriving from PTSD as opposed to other disorders, 
she stated that she believed that the veteran's other 
psychiatric conditions aggravated his PTSD.  

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is based upon the resulting social and 
occupational and impairment.  The Board notes that this case 
addresses the assignment of an initial rating for disability 
following an initial award of service connection for PTSD.  
In such cases, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App.  119 (1999).  Therefore, the Board will 
review the medical evidence of record as it pertains to the 
disability at issue from the date of the initial rating 
evaluation.  Fenderson, id. 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
most current evidence of record is not adequate for rating 
purposes.  Moreover, the case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to that 
disability, except as required to evaluate the veteran's PTSD 
from the effective date of his initial award.

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has been granted service connection for PTSD, 
effective August 1, 1991, and has appealed for a rating in 
excess of the 10 percent evaluation assigned from that date, 
and from the increased 30 percent evaluation assigned on 
September 1, 1993.  As his claim was filed prior to November 
7, 1996, he is entitled to have that claim reviewed under 
both the old and the newly-revised criteria, and to have the 
most favorable applied to his claim.  The Board has done so, 
and finds that neither supports the claims for increase now 
before the Board.

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at  38 C.F.R. §§ 4.125-
4.130.  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 10 
percent evaluation is warranted where the psychoneurotic 
symptoms are less than the criteria for a 30 percent rating, 
with emotional tension and other evidence of anxiety 
productive of mild social and industrial impairment.  A 30 
percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment, while a 70 percent evaluation is 
warranted for PTSD where the ability to establish and 
maintain effective and favorable relationship with people is 
severely impaired, and the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain and retain employment.  A 100 
percent evaluation is warranted for PTSD where the attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
or totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy result in profound retreat from mature 
behavior, or the claimant is demonstrably unable to obtain or 
retain employment.  38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In  Hood v. Brown, the United States Court of Veterans 
Appeals stated that the term "definite" in 38 C.F.R. 
§ 4.132 was "qualitative" in character, whereas the other 
terms were "quantitative" in character, and invited the 
Board to "construe" the term "definite" in a manner that 
would quantify the degree of impairment for purposes of 
meeting the statutory requirement that the Board articulate 
"reasons or bases" for its decision.  Hood v. Brown, 4 Vet. 
App. 301 (1993).  Thereafter, in a precedent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1999).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress or with 
symptoms controlled by continuous medication will be rated as 
10 percent disabling.  Occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
will be rated as 30 percent disabling.  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (effective November 7, 1996 and 
subsequently).

The record shows that, at the time of the veteran's August 
1991 claim for service connection for PTSD, he had been found 
permanently and totally disabled by the Social Security 
Administration since May 1986, based solely on orthopedic 
disabilities.  No psychiatric conditions were noted by that 
agency as contributing to the veteran's disability. 

In support of the veteran's claim, he submitted outpatient 
treatment records showing that he was seen in the mental 
health clinic at the VAMC, Dayton from February 1991 to July 
1991.  Psychological testing showed that on a combat 
questionnaire, he indicated high combat stressors, with a 
score of 124.  It was indicated that PTSD symptoms had 
occurred rarely to sometimes with moderate subjective stress.  
The assessment was adjustment disorder versus Vietnam, 
possible PTSD; and adjustment disorder with depressive 
features versus mother's death.  

Mental status examination on the November 1991 VA examination 
revealed that, apart from being "angry", his mental status 
was within normal limits.  The Axis I diagnosis was PTSD, 
while his Axis IV psychosocial stressors were shown to be 
severe and related to his chronic illness, not to any service 
trauma or PTSD symptomatology.  His Axis V Global Assessment 
of Functioning was 60/60 for the present and the past year, 
indicative of moderate symptoms or moderate difficulty in 
social, occupational or school functioning.  While the 
examiner stated that the veteran was permanently and totally 
disabled due to his PTSD, and incapable of sustained 
remunerative employment, there is nothing in his report to 
support such a conclusion and it is specifically contradicted 
by his assignment of a GAF score of 60.  

A rating decision of March 1992 granted service connection 
for PTSD, effective August 1, 1991, the date of receipt of 
the veteran's claim, and assigned a 10 percent rating for 
that disability.  The Board finds that evaluation well-
supported by the evidence.

The veteran was hospitalized in August 1993 and again from 
January to February 1994.  During both hospitalizations, he 
was admitted complaining that his PTSD symptoms were 
worsening.  However, on the first such admission, mental 
status examination disclosed that the veteran's thought 
content involved PTSD symptoms and his mood was restricted 
but appropriate, while the remainder of the mental status 
examination was normal.  He subsequently indicated that his 
wife had hurt her back earlier that day; that he had come to 
the hospital because his disabilities made it difficult for 
him to get around; and that his worsening physical 
disabilities were making him feel depressed.  He declined 
participation in a PTSD program.  The diagnosis at hospital 
discharge included PTSD; other life circumstance problems; 
and a number of physical ailments.  The Board is not 
persuaded that the veteran's PTSD was the cause of his August 
1993 hospitalization, but finds clear evidence of motives of 
secondary gain and manipulation stemming from the veteran's 
"other life circumstance problems," including his care-
giver's injury.

The VA hospital summary, dated from January to February 1994, 
showed that, while the veteran was admitted with complaints 
of worsening symptoms of PTSD and depression, he again 
declined to participate in a PTSD program.  He subsequently 
acknowledged that his family frequently needed a respite from 
him, and that when that occurred he comes into the hospital.  
The Axis I diagnoses at hospital discharge were PTSD and a 
generalized anxiety disorder, while his Axis IV psychosocial 
stressors were identified as moderate life circumstance 
problems.  The Axis V GAF score was 65, with past year of 55 
to 65.  The Board is again not persuaded that the veteran's 
hospitalization was necessitated by an exacerbation of PTSD 
symptomatology.  Rather, it is apparent that the veteran and 
his family use the VA medical facility as a convenience when 
respite is considered desireable due to "life circumstance 
problems."  The Board finds nothing in these episodes of 
hospitalization which would support a conclusion that there 
had been any worsening in the severity of the veteran's PTSD.

The report of VA examination conducted in August 1994 cited 
the veteran's statement that since he retired from General 
Motors in 1986 due to ankle and back problems after 22 years 
of continuous employment, his condition had deteriorated.  He 
related that he was confined to a wheelchair, causing 
frustration, depression, anxiety, tremulousness and 
shakiness.  Mental status examination revealed that, while 
the veteran had a somewhat increased anxiety level, his 
mental status was otherwise within normal limits.  The Axis I 
diagnosis was PTSD.  The examiner indicated that the 
veteran's PTSD syndrome was still present, but the intensity 
and degree was well-controlled with medication and outpatient 
treatment, and he was quite capable of handling his affairs.  
In the Board's opinion, "a somewhat increased anxiety 
level", coupled with the veteran's own attribution of his 
frustration, depression, anxiety, and tremulousness to his 
wheelchair confinement, does not warrant an increased rating 
for PTSD. 

A rating decision of September 1994 increased the rating for 
the veteran's service-connected PTSD from 10 percent to 30 
percent disabling, effective September 1, 1993.  

The Board has carefully considered the evidence pertaining to 
the appeal for a rating in excess of 10 percent for PTSD 
prior to September 1, 1993.  Under the old criteria, a rating 
in excess of 10 percent required a showing of definite 
impairment in the ability to establish and maintain effective 
and wholesome relationships with people and the 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," above).  The Board 
does not find that the medical record demonstrates that the 
veteran's PTSD was productive of that level of disability 
prior to September 1, 1993.  The Board notes that 
psychosocial stressors were shown to be severe and related to 
his chronic illness.  His Axis V Global Assessment of 
Functioning was 60/60 for the present and the past year, 
indicative of only moderate symptoms or moderate difficulty 
in social, occupational or school functioning.  

Applying the newly-revised criteria, a rating in excess of 10 
percent prior to September 1, 1993, requires a showing of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Such a level 
of impairment is not shown in this record.  The Board notes 
that the veteran's mental status examinations reflect no 
significantly disabling symptomatology; that his psychosocial 
stressors are not related to events in service or his combat 
experiences; and that his GAF score continues to reflect only 
moderate difficulty in social, occupational or school 
functioning.  The Board concludes that a rating in excess of 
10 percent for PTSD is not warranted prior to September 1, 
1993.

The Board has also reviewed the evidence with respect to the 
veteran's claim for a rating in excess of 30 percent for PTSD 
on and after September 1, 1993.

The VA hospital summary dated from June to July 1995 showed 
that the veteran was admitted after he became agitated during 
a regular outpatient check-up, had words with the staff, and 
elected admission to be monitored for possible side effects 
after his medication had been changed.  Mental status 
examination on admission disclosed that the veteran's affect 
was depressed but wide-ranging and reactive, and that the 
remainder of his mental status examination was within normal 
limits.  His medication was increased and his sleep improved.  
During his hospitalization, his father died.  The veteran 
declined participation in a PTSD program, and was never 
evaluated.  The Axis I diagnoses were major depression and 
chronic PTSD; the Axis IV psychosocial stressors were shown 
as bereavement due to father's death, decreased mobility, and 
poor extended social support system; and the Axis V GAF score 
was 65, indicative of some mild symptoms, but generally 
functioning pretty well, [and] has some meaningfull 
relationships.  There were no psychosocial stressors related 
to service trauma or PTSD symptomatology, and a post-
discharge statement from a clinical psychologist shows that 
the veteran appeared considerably improved, and reported 
better concentration, renewed interest in his former 
activities, and that he was sleeping soundly.  

The October 1997 report of VA examination found no evidence 
of PTSD in the veteran.  Rather, the examining psychiatrist 
concluded that his review of the medical record, his 
psychological testing of the veteran, and his clinical 
interview revealed an obvious manipulative style to his 
presentation; that he was an impeachable historian; that 
fabrications and/or grandiose beliefs were obvious; that much 
of his trauma was related in a matter-of-fact tone; and that 
his grandiose self-reports had a delusional quality.  The 
examiner stated that the reports of psychological testing of 
the veteran strongly indicated a conscious mental set of 
ascribing to a great deal of psychopathology and problems; 
that there was conscious exaggeration and production of 
symptoms; that the veteran's overestimation of his worth 
dominated his thinking; and he engaged in elaborate defenses 
and rationalizations when that overestimation was challenged, 
with resulting difficulties when interacting with others.  He 
concluded that the veteran did not have PTSD at all; that his 
alleged traumatic experiences were grandiose statements and 
outright fabrications; and that his self-report of symptoms 
was superficial and inaccurate in some cases.  He concluded 
that the correct Axis I diagnosis was affective disorder, 
while the Axis II diagnosis was dependent personality 
disorder.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  However, the Board may 
not ignore such distinctions where they appear in the medical 
record.  Further, the Board has the duty to assess the 
credibility and weight to be given the evidence, and to give 
reasons and bases for accepting or rejecting critical 
evidence.  Gilbert V. Derwinski, 1 Vet.App. 49 (1990);  Wood 
v. Derwinski, 1 Vet. App. 190 (1991).  The Board accepts the 
finding by the examining psychiatrist that the veteran has an 
affective disorder and a personality disorder, and that such 
causes difficulty in his interactions with others which is 
other than and in addition to any social or occupational 
impairment caused by his service-connected PTSD.

On VA psychiatric examination in September 1998, mental 
status examination revealed that the veteran appeared 
hopeless, helpless, and worthless, his mood was described as 
"very depressed", and the remainder of that examination 
disclosed no abnormalities.  The Axis I diagnosis was PTSD 
with some features of major depression; the Axis III 
diagnosis included a long list of physical problems, 
including a "combat wound" [sic] of the left ankle.  The 
Axis IV psychosocial stressors was severe due to the 
accumulative effect of his physical problems, psychological 
problems, social withdrawal and inability to work and provide 
for the family, and low self-esteem.  The Axis V GAF score 
was 60 for the present and past 
year, indicative of moderate symptoms or moderate difficulty 
in social, occupational, or school functioning.  The examiner 
stated, in pertinent part, that she thought the veteran was 
suffering from PTSD worsened by his depressive symptoms, that 
she estimated his GAF score at 60 currently and in past 
years; that she believed that his subjective symptoms had 
increased since 1991; and that, as to the extent of 
disability deriving from PTSD as opposed to other disorders, 
she believed that the veteran's other psychiatric conditions 
aggravated his PTSD.  

The Board finds, based upon the foregoing, that the record 
contains competent medical evidence which distinguishes the 
veteran's PTSD from his nonservice-connected affective 
disorder and a personality disorder.  Further, that 
nonservice-connected disability is defined as a source of 
difficulty in his interactions with others.  In addition, the 
most recent report of VA psychiatric examination 
distinguishes between the veteran's PTSD and his "other" 
psychiatric disabilities, clearly a reference to his 
diagnosed affective disorder and personality disorder, which 
are said to "aggravate" the veteran's PTSD.  While the 
September 1998 VA psychiatric examiner asserted that the 
veteran's subjective symptoms had increased since 1991, there 
is no clinical showing of any increase, and the GAF score in 
1991 is identical to that assigned in 1998, contraindicating 
any objective increase in disability.  

Under the criteria in effect prior to November 7, 1996, a 30 
percent evaluation for PTSD is warranted where there is 
definite impairment in the ability to establish and maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment (See 
interpretation of the term "indefinite," above).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  The Board does not find that the 
veteran meets the criteria for a rating in excess of 30 
percent for PTSD on or after September 1, 1993, under the 
former criteria for evaluating mental disabilities.

The criteria in effect on and after November 7, 1996, provide 
that occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) will be rated as 
30 percent disabling.  Occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  The 
Board does not find that the veteran meets the criteria for a 
rating in excess of 30 percent for PTSD on or after September 
1, 1993, under the criteria for evaluating mental 
disabilities in effect on November 7, 1996, and subsequently.

Based upon the foregoing, the appeals for a rating in excess 
of 10 percent for PTSD prior to September 1, 1993, and that 
for a rating in excess of 30 percent for PTSD on and after 
September 1, 1993, are denied. 

In reaching its decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

The veteran has not asserted that the schedular ratings are 
inadequate and he has already been found unemployable due to 
other causes.  There is no evidence of circumstances which 
the appropriate officials might find so "exceptional or 
unusual" as to warrant an extraschedular rating.  Shipwash 
v. Brown, 8 Vet. App.  218, 227 (1995).  Accordingly, the 
Board will not address the issues of benefit entitlement 
under the provisions of 38 C.F.R. 3.321(b)(1) (1999).  


ORDER

The claim for a rating in excess of 10 percent for PTSD prior 
to September 1, 1993, is denied.

The claim for a rating in excess of 30 percent for PTSD on 
and after September 1, 1993, is denied. 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

